United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1331
                                   ___________

Alvin Bernal Jackson,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Larry Norris, Director, Arkansas      *
Department of Correction,             *     [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: November 14, 2007
                                 Filed: November 20, 2007
                                 ___________

Before RILEY, BOWMAN, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       In light of this court’s recent decision in Simpson v. Norris, 490 F.3d 1029,
1034-1036 (8th Cir. 2007) (concluding the existence of an Arkansas statute that
precluded the execution of the mentally retarded was irrelevant to whether the
applicant had defaulted an Atkins v. Virginia, 536 U.S. 304, 321 (2002), claim by
failing to bring the claim under the statute), reh’g en banc denied, No. 06-2823 (8th
Cir. Aug. 20, 2007), we reverse and vacate the judgment of the district court and
remand this case to the district court for further proceedings. See Simpson, 490 F.3d
at 1035-36.
                         ______________________________